Exhibit 19
Alberto, Alden Burt                                  August 30, 2018

                                                                 1
                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                       (Alexandria Division)

      -----------------------------------

      NorthStar Aviation, LLC, et al.,

           Plaintiff,

                      v.                   Civil Action

                                           No: 1:18cv191

      Alden Burt Alberto,
        a/k/a Reno Alberto,

           Defendant.

      ------------------------------------


                                  Thursday, August 30, 2018

                                  Tysons Corner, Virginia

      Deposition of:

                            VULCAN AVIATION

                      (ALDEN "RENO" BURT ALBERTO)

      called for examination by counsel for the Plaintiffs,

      pursuant to Notice, taken at the law offices of

      Bennett & Ludwig, 8300 Boone Boulevard, 22182

      beginning at 9:37 a.m., before Lu Anne Dawson, Notary

      Public in and for the Commonwealth of Virginia, when

      were present on behalf of the respective parties:




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                     August 30, 2018

                                                                  19
  1   the responsive pleadings to the documents requested

  2   for production in your deposition, and you had stated

  3   that you had given responsive documents to your

  4   counsel, correct?

  5            A.     That's correct.
  6            Q.     I'm going to hand you what has been

  7   marked as Vulcan Number 2, and this is Bates stamped

  8   starting with Vulcan 0114.

  9                   (Thereupon, Vulcan Deposition Exhibit

 10   Number 2 was marked for identification.)

 11   BY MR. FONTANEZ:

 12            Q.     Are you familiar with that document?

 13            A.     (Witness reviewed document.)
 14                   MR. JOHNSON:    Do you have a copy?   If

 15   not, no big deal.

 16                   MR. FONTANEZ:   There's a copy.   You can

 17   hand those out.

 18                   THE WITNESS:    Not the details, but I

 19   recognize it as a Vulcan Aviation bank statement.

 20   BY MR. FONTANEZ:

 21            Q.     Does that document have a balance on it

 22   or does it show a balance in that account?




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                   August 30, 2018

                                                                   53
  1            Q.     Go ahead.

  2            A.     I'm sorry.   I was saying -- excuse me,
  3   counsel.      I could have inquired with other people
  4   what they thought about it, but I specifically
  5   brought that name.
  6            Q.     Fair enough.   The time frame listed on

  7   the formation is October 19th, 2017.

  8            A.     Yes.
  9            Q.     Were you employed with anyone else at

 10   that date?

 11            A.     I was employed with NorthStar USA.
 12            Q.     So why did you decide to start Vulcan?

 13            A.     I formed Vulcan as a contingency plan.
 14   The Sheik Ahmedbin Saif Al-Neyhan, the owner of
 15   Rotana Jet, which is the parent company of NorthStar,
 16   USA, had indicated that he wanted to shut down U.S.
 17   operations and focus all the business in the UAE.       So
 18   I came up with a plan B to continue operations in the
 19   U.S., and that's, that was really why I formed
 20   Vulcan.
 21            Q.     You said the Sheik informed you that he

 22   wanted to shut down U.S. operations.




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                     August 30, 2018

                                                                    54
  1            A.     He didn't inform me personally.    He
  2   communicated through Salem Al-Dhaheri, S-a-l-e-m
  3   A-l -- to be the best of my knowledge, this is the
  4   way he spells his last name -- D-h-a-h-e-r-i, Salem
  5   Al-Dhaheri.
  6            Q.     And who is that?

  7            A.     He is a current employee and advisor
  8   to -- current -- excuse me.     He's a current employee
  9   of NorthStar Aviation UAE and an advisor for Sheik
 10   Ahmedbin Saif Al-Neyhan.
 11            Q.     You didn't independently verify the

 12   statement from the Sheik that he wanted to stop

 13   operations in the United States?

 14            A.     He had mentioned it in the past in some
 15   of our meetings in passing that he only wanted to
 16   focus on UAE business, and so --
 17            Q.     He mentioned that?   In what venue would

 18   he have mentioned that to you?

 19            A.     In, in one of our meetings.
 20            Q.     About when was the first time you heard

 21   that?

 22            A.     Probably two years ago.   I'm sorry.    Two




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                  August 30, 2018

                                                                55
  1   years from when I was last employed that he had
  2   mentioned in the past.
  3            Q.     And did you discuss any solutions with

  4   him at that time when you heard that that might be

  5   able allow you to keep having a U.S.-based business?

  6            A.     Well, I, I don't remember specifically,
  7   you know, on that specific date, but I didn't agree
  8   with his assessment.
  9                   He didn't really understand the ITAR,
 10   the ITAR requirements from the State Department, and
 11   so I tried to explain that to him.
 12            Q.     Did you at any time tell him you were

 13   forming another entity as a result?

 14            A.     I didn't.
 15            Q.     Did you receive any assistance in

 16   forming that entity or did you form it yourself?

 17            A.     With assistance from counsel, I did.
 18            Q.     Who was that counsel?

 19            A.     I believe that was Bergstrom Taylor.
 20            Q.     About what time did you first contact

 21   that law firm to form that entity?

 22            A.     I don't recall the exact date, but




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                     August 30, 2018

                                                                  62
  1                   The documents that you produced for

  2   Vulcan, we went over all those documents with respect

  3   to your checking, correct?

  4            A.     Yes.
  5            Q.     And those reflect all the documents with

  6   respect to Vulcan's payment for any services?

  7            A.     I believe so.   Yeah.
  8            Q.     And there was not any services listed

  9   for this law firm in those documents, correct?

 10            A.     It doesn't appear so.
 11            Q.     But Bergstrom did help you form Vulcan

 12   LLC?

 13            A.     They did.
 14            Q.     And per the documents that were

 15   provided, there's no evidence that Vulcan paid for

 16   that formation.

 17            A.     It appears so, yes.
 18            Q.     Do you know how much those services

 19   cost, approximately?

 20            A.     I don't recall the exact amounts, but
 21   probably less than 10,000.
 22            Q.     Would $5,000 be accurate?




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                    August 30, 2018

                                                                 63
  1            A.     It could be.   Again, I don't recall the
  2   amounts.
  3            Q.     But less than 10,000?

  4            A.     If I -- to the best of my memory,
  5   somewhere around there.
  6            Q.     Did Vulcan ever have an operating

  7   agreement?

  8            A.     No.
  9            Q.     Articles of organization?

 10            A.     When it was first formed, yes.
 11            Q.     And those were produced, I believe, to

 12   us, the articles of organization?

 13            A.     Articles of incorporation?
 14            Q.     Well, I think, I believe for an LLC in

 15   Virginia, it's articles of organization.     I believe

 16   those were produced.

 17                   (Thereupon, Vulcan Deposition Exhibit

 18   Number 17 was marked for identification.)

 19   BY MR. FONTANEZ:

 20            Q.     What is that document previously marked

 21   as Vulcan Number 17?

 22            A.     Yes.




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                  August 30, 2018

                                                                  65
  1                   (Thereupon, Vulcan Deposition Exhibit
  2   Number 18 was marked for identification.)
  3   BY MR. FONTANEZ:

  4            Q.     I am going to hand you Exhibit Number

  5   18.   What does this document reflect?

  6            A.     Statement of Change of Registered Office
  7   and/or Registered Agent.
  8            Q.     So what does that represent?

  9            A.     It shows the registered agents for
 10   Vulcan Aviation.
 11            Q.     You just previously said that you have

 12   always been the registered agent for the entity.      Was

 13   that a mistake?

 14            A.     It looks like Bergstrom applied as
 15   registered agent and then I am now the registered
 16   agent.
 17            Q.     So that's what the current status is?

 18            A.     I believe so, yes.
 19            Q.     Is Bergstrom no longer the registered

 20   agent for that entity?

 21            A.     According to this, it looks like it
 22   doesn't appear so.




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                   August 30, 2018

                                                                  66
  1                   (Thereupon, Vulcan Deposition Exhibit
  2   Number 19 was marked for identification.)
  3   BY MR. FONTANEZ:

  4            Q.     I'm handing you Exhibit Number 19.   What

  5   is that document?

  6            A.     It looks like an assignment of an EIN
  7   number, Employer Identification Number.
  8            Q.     And what is that number?

  9            A.     The EIN number is XX-XXXXXXX.
 10            Q.     Is that the current number?

 11            A.     I haven't made any changes to it, so I
 12   assume so, yes.
 13            Q.     Who assisted Vulcan in getting that EIN?

 14            A.     I don't remember specifically, but I
 15   believe it was Bergstrom attorneys, as well.
 16            Q.     At the time of its formation, what

 17   was -- I know you mentioned that it was or you wanted

 18   it to be a, kind of a backup plan?

 19            A.     Yes.
 20            Q.     As a backup plan, what did you intend

 21   Vulcan's operations to be?

 22            A.     At that time it was just very




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                  August 30, 2018

                                                                 67
  1   speculative.     I'm not sure what niche in the aviation
  2   industry we'd get into, but I did want to -- that's
  3   what I've been doing for the past several years, so I
  4   knew I was going to start some type of aviation as a
  5   plan B but not sure exactly what it was.
  6            Q.     Would it be fair to say that it would be

  7   similar operations and services as NorthStar?

  8            A.     Yes, it could be.
  9            Q.     Other than what was shown as the

 10   transaction of $25,000 to Vulcan, was there any

 11   attempts to seek other capitalization for Vulcan?

 12            A.     No.
 13            Q.     Did you reach out to any investors?

 14            A.     For Vulcan capitalization?
 15            Q.     Yes.

 16            A.     No.
 17            Q.     Did you reach out to any employees of

 18   NorthStar?

 19            A.     Yes.
 20            Q.     For Vulcan capitalization?

 21            A.     No.
 22            Q.     What did you reach out to NorthStar




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                    August 30, 2018

                                                                 68
  1   employees for?

  2            A.     I didn't specifically, but my senior
  3   vice president did, Terry Key.
  4            Q.     And what was the nature of his

  5   communications?

  6            A.     The essence of it was, you know,
  7   everyone had heard that the Sheik wanted to shut down
  8   operations in the U.S., and both Terry and I had been
  9   working with all these employees for the last several
 10   years so we felt a certain obligation to keep them
 11   employed, concern for their future.
 12                   And so Terry reached out to some of the
 13   employees, Listen, we're trying to set up a new
 14   company since the Sheik wants to shut down operations
 15   in the U.S.     We want to continue operations, so we're
 16   looking to set up a new company that hopefully, you
 17   guys can come to.
 18            Q.     Were those employees from NorthStar USA

 19   or were they from NorthStar Aviation LLC?

 20            A.     I believe they were both.
 21            Q.     So both the UAE employees --

 22            A.     Yes.




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                    August 30, 2018

                                                                 71
  1            Q.     What does the aviation certificate that

  2   was suspended refer to?

  3                   MR. JOHNSON:   Objection.   Calls for

  4   speculation.

  5                   Only answer what you know.

  6                   THE WITNESS:   You know, this is from

  7   Terry.   I can't, I can't tell you specifically, no.

  8   BY MR. FONTANEZ:

  9            Q.     But you endorse his, that statement as

 10   accurately reflecting the situation at that time?

 11            A.     I endorse it to -- let me -- I endorse
 12   the statement that comes from Terry key.
 13            Q.     But you don't know what aviation

 14   certificate he's referring to?

 15            A.     I believe he was referring to Sheik
 16   Ahmed's GCAA certificate.      It's FAA equivalent.
 17   There were rumors that he had lost his GCAA
 18   certificate because of nonpayment of maintenance
 19   crews and ground crews of millions of dollars.
 20            Q.     Did he, in fact, lose that certificate?

 21            A.     I can't tell you for certain.
 22            Q.     Who is Greg Huber?




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                    August 30, 2018

                                                                   100
  1   Rotana Jet?
  2            Q.     Yes.

  3            A.     I don't believe he was the source of
  4   that, no.
  5            Q.     What about, was NorthStar Aviation

  6   having financial difficulties as a result of the

  7   Sheik's financial difficulties?

  8            A.     No.
  9            Q.     So if NorthStar was not having financial

 10   difficulties, what was your basis for forming Vulcan

 11   Aviation LLC?

 12            A.     Well, because the Sheik was suffering
 13   from financial difficulties in his own company,
 14   Rotana Jet, and, you know, we were really uncertain
 15   what he was going to do with the U.S. operations.       So
 16   we wanted to continue operations, and that was the
 17   basis of forming Vulcan.
 18                   And also, you know, like I said, we've
 19   been working with a lot of these employees for
 20   several years and we felt an obligation to provide
 21   them employment.       Where it was going to come from, we
 22   weren't sure, so I think we felt an obligation




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                     August 30, 2018

                                                                 104
  1   Department.
  2            Q.     And so why is Amy Styers assisting you

  3   with getting ITARs registration for a company that

  4   she is not a part of?

  5            A.     That's, that's a good question.    And
  6   that was really the environment at the time, is no
  7   one knew what was, what was going on nor what the
  8   Sheik was going to do with U.S. operations.
  9                   So everyone was assuming that the Sheik
 10   was going to close U.S. operations.     We wanted to
 11   continue it.     We started Vulcan, and she was hoping
 12   to be part of this new organization.
 13            Q.     So she was performing or she was

 14   essentially performing Vulcan Aviation business as an

 15   employee of NorthStar?

 16            A.     Yes.
 17            Q.     How was she paid for that?

 18            A.     She wasn't paid from Vulcan.
 19            Q.     So she was paid from NorthStar to

 20   conduct Vulcan Aviation business?

 21            A.     Yes.
 22            Q.     Thank you.




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                   August 30, 2018

                                                                 107
  1   Exhibit 25, it refers, attachment 1 refers to an

  2   unsigned pdf application.

  3            A.     Okay.
  4            Q.     Is Exhibit Number 27 that application,

  5   as far as you know?

  6            A.     I believe, yeah, it's Page 5 of 5 where
  7   it requires a signature.     I believe that's what it
  8   refers to.
  9            Q.     And so you ultimately did sign the --

 10            A.     Yes.
 11            Q.     This attachment, what is this

 12   attachment?

 13            A.     This is the DS-2032 Statement of
 14   Registration for Vulcan Aviation with the State
 15   Department.
 16            Q.     Was this application completed at your

 17   request?

 18            A.     Yes.
 19            Q.     In your capacity as the owner of Vulcan

 20   Aviation LLC?

 21            A.     Yes.
 22            Q.     The email from Amy Styers to you on that




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                   August 30, 2018

                                                                 108
  1   day kind of indicates that she assisted you in

  2   preparing this application.

  3            A.     Yes.
  4            Q.     And so essentially, NorthStar funds were

  5   used to completely prepare this application?

  6            A.     Yes.
  7            Q.     On this application there's a

  8   registration fee; do you see that?

  9            A.     Yes.
 10            Q.     How was that registration fee paid?

 11            A.     It was paid out of the Wells Fargo
 12   account.      It's on the statement that we -- one of
 13   your exhibits that you previously handed over.
 14            Q.     A Vulcan Wells Fargo account?

 15            A.     It was a Wells Fargo checking account of
 16   Vulcan, I believe, yes.
 17            Q.     On Page 5 of 5 of Exhibit Number 27, is

 18   that your signature?

 19            A.     It is.
 20            Q.     This application complete with your

 21   signature was submitted to the Department of State?

 22            A.     Yes, one of its offices.




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Alberto, Alden Burt                                     August 30, 2018

                                                                 199
  1                   CERTIFICATE OF NOTARY PUBLIC

  2                   I, LU ANNE DAWSON KIRKLAND, the officer

  3   before whom the foregoing deposition was taken,

  4   do hereby certify that the witness whose testimony

  5   appears in the foregoing deposition was duly sworn by

  6   me; that the testimony of said witness was taken by

  7   me in shorthand and thereafter reduced to typewriting

  8   by me; that said deposition is a true record of the

  9   testimony given by said witness; that I am neither

 10   counsel for, related to, nor employed by any of the

 11   parties to the action in which this deposition was

 12   taken; and, further, that I am not a relative or

 13   employee of any attorney or counsel employed by the

 14   parties thereto, nor financially or otherwise

 15   interested in the outcome of the action.

 16

 17                           LU ANNE DAWSON KIRKLAND

 18                           Notary Public in and for

 19                           the Commonwealth of Virginia

 20

 21   My Commission expires:

 22   November 30, 2019




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
